 38DECISIONSOF NATIONALLABOR RELATIONS BOARDThompson Transport Company,Inc.and TruckDrivers and Helpers Union Local No. 696, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 17-CA-2881 and 17-CA-2934June 30, 1970SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND BROWNOn June 6, 1967, the National Labor RelationsBoard issued its Decision and Order in this proceed-ing,[ in which it found that the Respondent violatedSection 8(a)(5) and (1) of the National LaborRelations Act, as amended, by,inter alia,closingthe terminal involved herein and terminating cer-tain employees without bargaining with the cer-tified Union about the decision to close and the ef-fects of such closure. Under the circumstances ofthe case, and as the closing was found to havebeen economically motivated, the Board's order re-garding the 8(a)(5) violation was limited to order-ing Respondent to put the discharged employees ona preferential hiring list and to make such em-ployees whole to July 12, 1966, the date on whichRespondent satisfied its obligation to bargain aboutthe effects of the closing.Thereafter on March 21, 1969, the United StatesCourt of Appeals for the Tenth Circuit handeddown its decision in this proceeding.2 The court de-nied enforcement of the Board's order based uponthe refusal to bargain over the decision to close,stating:It seems apparent, and we hold, that the Com-pany, solely motivated by a sound economicreason, had no duty to bargain on the decisionto close the terminal.However, the court further stated there is a con-tinuing "duty to bargain concerning the effects ofthe closing," but that it was "unable, on the presentrecord, to determine whether the Board did orwould consider an 8(a)(5) violation to have oc-curred independent of the Company's admittedrefusal to bargain on the decision to close." Con-sequently, the court remanded the case to theBoard to further consider whether, in the circum-stances,an independent violation of Section8(a)(5) based upon the Respondent's refusal tobargain as the effects is warranted herein.In considering the matter remanded to us,3 weaccept as the law of the case the court's findingsand conclusions. In this posture, we adopt thecourt'sfinding that Respondent was under noobligation to bargain concerning its economicallymotivated decision to close the terminal.Regarding the refusal to bargain over the effectsof closing, the facts are as follows: On March 21,1966, Respondent informed the Union of its deci-sion to close the Phillipsburg terminal and refusedtheUnion's request to bargain about the effects.Thereafter, on March 31, 1966, Respondent closedtheterminalanddischarged the employees.Respondent did not offer to bargain concerning theeffects untilMay 2, 1966, some 5 weeks after itsterminalwas closed and when the collectivestrength of the Union naturally was dissipated. Im-passewas reached on July 12. In our opinion,Respondent's belated willingness to engage in ef-fects bargaining, though not otherwise in bad faith,furnishes no defense to its denial of the Union'srequest for such negotiations while the plantremained in operation. The duty to bargain overthe effects of a decision to close entails more thanpro formabargaining at a time after the dissipationof the Union's economic strength.4 Accordingly, wehold that Respondent violated Section 8(a)(5) byits denial of the Union's request for bargaining as tothe effects of the impending closure and find that itwill effectuate the policies, of the Act to issue aremedial order herein.5THE REMEDYThe Board's original Decision and Order on June6,1967, required that Respondent place thedischarged terminal employees on a preferentialhiring list and make them whole from the time ofthe decision to close until July 12, 1966, the timewhen Respondent fulfilled its duty to bargain withthe Union. Having reexamined the remedy initiallyprovided in the light of our finding that Respondentviolated Section 8(a)(5) and (1) by refusing to bar-gain over the effects of its decision, we shall reaf-firm our original remedy except that Respondent'sliability for backpay shall terminate as of May 2,1966, the date Respondent offered to bargain con-cerning the effects of the closure.As heretofore found, Respondent's unlawfulrefusal to bargain denied the employees the ser-vices of their representative until a time when theirUnion was devoid of bargaining strength. Neverthe-less, it is presently impossible to restore the situa-tion to that which would have prevailed had' 165 NLRB 740.2 406 F 2d 698.Pursuant to the provisions of Section3(b) of the Act,the Board hasdelegated its powers in connection with this proceeding to a three-memberpanelRoyalPlatingand PolishingCo, Inc ,160 NLRB 990, 997'N L R BvTransmartne Navigation Corporation,380 F 2d933 (C A.9), N L R B v Royal Plating and PolishingCo, Inc, 350 F 2d 191, 196(C.A 3)184 NLRB No. 5 THOMPSON TRANSPORT COMPANY, INC.Respondenttimely fulfilledits obligation to engagein bargainingas to the effects of theterminal's clos-ing. In the Supplemental Decision inRoyal Platingand Polishing,6 the Board held that"effects bar-gaining"taking place after termination of em-ployees is not the equivalent of that which occurswhile the union is in a position of economicstrength,stating:The Actrequires more thanpro formabargain-ing, butpro formabargaining is all that is likelyto result unless the Union can now bargainunder conditions essentially similar to thosethat would have obtained had Respondent bar-gained at the timethe Act requiredit to do so.Therefore, while Respondent, in the instant case,did express a willingness to bargain about a monthafter the closedown, the bargaining that ensued didnot neutralize the wrong to employees resultingfrom Respondent's flat rejection of the Union's de-mand for such bargaining prior to closure of theterminal.Respondent's delay in discharging itsstatutory obligation precluded the parties from en-gaging in meaningful negotiations with respect to is-suesthat could have cushioned the economic im-pact of the closedown on the affected employees,including their possible transfer to Respondent'sother operation. This unlawful impairment of em-ployee rights should not be allowed to stand un-remediedWe believe that the remedy providedherein accomodates the interest of all parties whileat the same time effectuating the policies of the Actin this case. However, further bargaining, in thesense contemplated by the Act, would only be ef-fective on the present facts if we were to directRespondent to restore its Phillipsburg terminal,reinstate the employees, and then bargain over theeffects of the decision to close. Under the circum-stance, such an order would be unduly harsh andtherefore inappropriateConsequently, a furtherbargaining order would not produce meaningfulnegotiations, would serve no useful purpose, andtherefore the appropriate remedy should not bedesigned to ensure that the Respondent will againbargain. From this, however, it does not follow thatwe lack authority to redress the denial of employeerights occasioned by the unlawful rejection of theUnion's preclosedown request for such bargaining.Thus, in the circumstances of this case, we find itnecessary to devise a fair and reasonable remedywhich directly affords redress to the employees,rather than one which, as is true in the usual uni-lateral action case, incidentally benefits employeeswhile returning the parties to the bargaining table.It is our opinion, based on the total curcumstancesof this case, that the violation of employees rights39can be redressed in reasonable fashion by retainingthe provision in our original order for preferentialhiring, and by guaranteeing a minimum of backpaycorresponding to the period in which employeeswere denied the services of their bargainingrepresentative In approving a Board order which inlike fashion remedied a similar violation, CircuitJudge Lay, speaking for the Eighth Circuit Court ofAppeals inN L R.B v. Drapery Manufacturing Co.,Inc., 425F.2d 1026, 1029, stated.We are unwilling to say on this record thatthe Board's back pay order is totally withoutreasonable relationship to the company's delayin refusing to bargain over the effects of clos-ing.. . It isnot totally outside the realm ofreasonableness to relate the failure of the com-pany to enter into immediate bargaining overthe effects of closing, upon its decision toclose, to the possibility that American mightwell have absorbed the four seamstress em-ployees into their overall operation. Under thecircumstanceswe cannot substitute ourjudgment as to the proper remedy for that ofthe Board's.Accordingly, we shall require Respondent: (I) toplacealltheterminatedemployeesonapreferentialhiring list in the event Respondentresumes operations in the Phillipsburg area and, atthe time, to offer reinstatement to those employees,and (2) to make employees whole for any loss ofpay they may have incurred as a result of Respon-dent's refusal to bargain about the effects of itsMarch 31, 1966, closing from that date to May 2,1966, or until the date they secured equivalent em-ployment elsewhere, whichever is earlier, plus in-terest computed in accordance withIsisPlumbing& Heating Co ,138 NLRB 716ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent,ThompsonTransportCompany, Inc.,McPherson, Kansas, its officers, agents, successors,and assigns, shall:1.Cease and desist from refusing to bargain withTruck Drivers and Helpers Union Local No 696,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, with respect to the effects of its em-ployees of its decision to close its Phillipsburg ter-minal2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct160 NLRB 990 40DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Make Ronald Wise, Robert Ringle, and Wil-lisHodge whole as provided for in the section ofthisSupplementalDecision and Order entitled"The Remedy," and place their names on apreferential hiring list in the event the Phillipsburgoperation is resumed(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary or useful inchecking compliance with this Order(c)Mail an exact copy of the notice attachedhereto marked "Appendix" to Truck Drivers andHelpers Union Local No 696, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and to allemployees who were employed by Respondent atitsPhillipsburg terminal immediately prior toMarch 31, 1966' Copies of said notice, on formsprovided by the Regional Director for Region 17,after being duly signed by Respondent's representa-tiveshallbemailed immediately upon receiptthereof as herein directed.(d)Notify the Regional Director for Region 17,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.MEMBERMCCULLOCH, concurring:In light of the court's decision inN L.R.B v.DraperyManufacturing Co., Inc., 425F.2d 1026(C.A. 8), 1 concur in the remedial order nowdirected by my colleagueswhen we refused to bargain with the Truck Driversand Helpers Union Local No. 696, affiliated withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,over the effects on your jobs of our decision toclose the Phillipsburg terminal.WE WILL NOT refuse to bargain with theabove-named labor organization about the ef-fects of our decisions which affect the employ-ment status of our employees who arerepresented by the above-named labor or-ganization.WE WILL place the names of Robert Wise,Robert Ringle, and Willis Hodge, who weredischarged as a result of our decision to closeour Phillipsburg terminal, on a preferential hir-ing list in the event we resume operations inthe Phillipsburg area and, at that time, offerreinstatement to these employees withoutprejudice to their seniority and other rights.WE WILL pay to the above-named employeesan amount in wages equal to what they nor-mallywould have earned from March 31,1966, to May 2, 1966, or until the date onwhich they secured equivalent employment,whichever is earlier.THOMPSON TRANSPORTCOMPANY, INC.(Employer)DatedByr In the event that this Supplemental Order is enforced by a judgment ofa United States Courtof Appeals, the words in the notice reading"Order ofthe NationalLaborRelations Board" shall read"Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order "APPENDIXNOTICE TO EMPLOYEESMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board had foundthat we violated the National Labor Relations Act(Representative) (Title)This is an official notice andmustnot be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 610 Federal Building, 601 East 12thStreet,Kansas City,Missouri 64106, Telephone816-374-5181.